3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed on January 3, 2020. Claims 1-19 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Droege (US 2015/0232791).
Droege teaches liquid laundry detergent emulsions (paragraph 0149) comprising 0.1-50% rheology modifiers (paragraph 0058) the claimed HASE polymers Acusol 801S, 805S, 820 and 823, which meet the claimed limitations of claim 4 and are defined in applicant’s specification page 11 to meet the (paragraph 0025 0029-0030) and the claimed ASE polymers Acusol 810A, 830,835 and 842, which meet the claimed limitation of claim 5 and are defined in applicant’s specification page 12 (paragraph 0033-0036). Droege teaches mixture of rheology modifiers (paragraph 0058). Droege teaches the compositions comprise up to 7% alkali as a pH adjusting alkalinity source (paragraph 0134) and teaches adding NaOH (paragraph 0147). Droege teaches the compositions comprise 5-30% nonionic surfactant (paragraph 0086) wherein the surfactant may be an ethoxylated alcohol with 8-18 carbon atoms and 1-12 moles of ethylene oxide (paragraph 0082) and alkyl polyglycoside  (paragraph 0083).  Droege teaches the composition have greater than 5% water, preferably greater than 15 or 25% (paragraph 0063). Droege teaches adding builders such as polycarboxylates and aminocarboxylates (paragraph 0106,0108,0112) and 0.01-10% polyacrylate which is a chelant/sequestrant  as indicated in applicant’s specification page 18 (paragraph 0059). Droege teaches the viscosity of the composition is 500-5000 mPas (500-500 cps) (paragraph 0133) and the compositions comprises hydrotopes (paragraph 0048).Droege teaches the compositions can be diluted into use compositions in industrial or domestic washing machines (paragraph 0147-0149). The compositions are stable for at least 6 weeks at 40 degrees C without sedimentation or creaming and no separation (paragraph 0179-0180, 0185, Table 2). Droege teach the compositions are cloudy with no sediment, which meets the claimed limitation of stable and opaque (paragraph 0165). Droege teaches adding the rheology modifiers first predissolved in a surfactant solution and then adding additional detergent components (paragraph 0167-0168).
Droege does not specify the ratio HASE to ASE rheology modifier and actives level.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the detergents and methods of Droege by using the claimed ratio of HASE to ASE as Droege clearly teaches the advantages of using the claimed HASE and ASE polymers and that mixtures of the polymers can be applied to enhance rheology and stability benefits of the liquid laundry detergents emulsions to provide no sedimentation or separation over time. A 1:1 ratio would be the most obvious combination but it would certainly be within routine skill in the art to through routine experimentation arrive at the claimed ratios of the rheology modifiers as they are all taught as effective in providing stability to the detergents in overlapping concentration ranges and mixtures are disclosed. Regarding the actives level of the rheology modifiers, Droege teaches the same modifiers in the same concentrations, therefore they would have the same actives levels claimed. The modifiers are used in concentrations of 0.1-50% so an actives level of 0.5-5% is encompassed by the range and could be selected. The compositions of Droege are clearly diluted in use as laundry detergents are added to washing machines and water is added to the detergent to wash laundry. Regarding the stability properties of claims 13 and 14, Droege teaches stability for at least 6 weeks at 40 degrees C and teaches no sedimentation or creaming. Droege teaches examples with no separation at 40 degrees C for 4 weeks. Since the compositions of Droege comprise similar ingredients in similar concentrations with the goal of long term stability at the claimed temperatures with no separation or sedimentation, it would have been that the compositions of Droege encompass the claimed stability or would be motivated to optimize to 6 month or 8 week stability with no phase separation. Regarding the opacity, Droege teaches the compositions are cloudy which meets the claimed limitation of opaque. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,248,192. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain overlapping components and concentrations in the detergent compositions and methods of washing textiles and making stable liquid detergents. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761